Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered November 20, 1995, convicting him of attempted burglary in the second degree, possession of burglar’s tools, and trespass, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the testimony of the complainant that she witnessed the defendant on her property holding a screwdriver, that the defendant provided an implausible excuse for his presence, and that he fled, sufficiently corroborated the defendant’s confession that he entered the complainant’s property with the intent to com*888mit a crime (see, CPL 60.50). Mangano, P. J., Sullivan, Florio and McGinity, JJ., concur.